--------------------------------------------------------------------------------

Exhibit 10.1
 
BIGBAND NETWORKS, INC.
TRANSITION SERVICES AGREEMENT


This Transition Services Agreement (the “Agreement”) is effective as of
September 7, 2011 (the “Effective Date”) and entered into by and between BigBand
Networks, Inc., having a principal place of business at 475 Broadway Street,
Redwood City, California  94063 (the “Company”) and Paul Crann (“Mr. Crann”, and
collectively with the Company, the “Parties”).


WHEREAS, the Company has employed Mr. Crann since July 2006; and


WHEREAS, the Parties have agreed to terminate Mr. Crann’s employment with the
Company on September 7, 2011 (the “Termination Date”); and


WHEREAS, Mr. Crann and the Company desire to provide for a smooth transition of
the services currently provided by Mr. Crann to another person;


NOW THEREFORE, in consideration of the foregoing, the Parties agree as follows:


1.             Release Agreement.  In consideration of the benefits conferred
pursuant to Section 2 hereof, on the Effective Date, Mr. Crann shall execute a
release agreement substantially in the form attached hereto as Exhibit A.
 

2.             Consulting Services.


2.1           Scope of Work.  Following the Effective Date until September 30,
2011, or the date of termination of this Agreement if earlier by either party
pursuant to Section 3.2 (the “Consulting Period”), Mr. Crann will provide
transitional consulting services (the “Services”) to the Company as designated
by Amir Bassan-Eskenazi, including making himself available to the Company for
no more than 8 hours per week.  Mr. Crann shall use his reasonable efforts to
perform any such services in a professional and workman-like manner.


2.2           Amount.  During the Consulting Period, Mr. Crann shall continue to
be a “service provider” under the Company’s stock incentive plans and all
options granted to Mr. Crann shall continue to vest during the Consulting
Period.  Mr. Crann shall be solely liable for any federal, state, or local
withholding, or other payroll taxes relating to performance of the Services
under this Section 2.  Mr. Crann shall be reimbursed for all reasonable travel
expenses incurred in the performance of the Services hereunder to the extent
such expense has been authorized by the Company’s chief executive officer in
advance.


2.3           Independence.  From and after the Termination Date through the end
of the Consulting Period under this Agreement, Mr. Crann’s relationship with the
Company will be that of an independent contractor and not that of an
employee.  Mr. Crann shall have control over the method, manner, and means of
the performance of Services, subject to the express provisions of this
Agreement.  Mr. Crann will not be eligible for any employee benefits, nor will
the Company make deductions from payments made to Mr. Crann for taxes, all of
which will be Mr. Crann’s responsibility.   Mr. Crann will have no authority to
enter into contracts that bind the Company or create obligations on the part of
the Company without the prior written authorization of the Company.

 
1

--------------------------------------------------------------------------------

 
 
3.             Term and Termination.


3.1           Term.  Mr. Crann shall serve as a consultant to the Company
commencing on the Effective Date and terminating on September 30, 2011, unless
terminated earlier pursuant to Section 3.2 hereof.


3.2           Termination.  After the Effective Date, either party may terminate
this Agreement at any time on 10 days’ written notice, in which case Mr. Crann
shall be entitled to compensation for Services performed under this Agreement
prior to the effective date of such termination; provided however, that no such
termination shall occur so long as Mr. Crann takes no action or communication
unless such action or communication was directed or authorized by the Company’s
chief executive officer.  Mr. Crann’s obligations relating to confidentiality
pursuant to Section 5 hereof shall survive termination of this Agreement.


4.            Consulting or Other Services for Competitors.  Mr. Crann
represents and warrants that he will not, during the term of this Agreement,
perform any consulting or other services for any company, person or entity whose
business or proposed business in any way involves products or services that
could reasonably be determined to be competitive with the products or services
or proposed products or services of the Company.


5.            Confidentiality.  Mr. Crann understands that the Company possesses
and will possess Confidential Information that is important to its business and
may disclose information in the course of this Agreement that is considered to
be trade secrets, highly confidential, or sensitive.  As a result, during the
term of this Agreement, Mr. Crann hereby agrees that, during the term of this
Agreement and the performance of Services under Section 2 hereof, he will
continue to be bound by and acquit himself in accordance with that certain At
Will Employment, Confidential Information, Invention Assignment and Arbitration
Agreement between the Company and himself dated December 19, 2006 (“Proprietary
Rights Agreement”), a copy of which is attached hereto as Exhibit B, including,
but not limited to, the non-competition and non-solicitation provisions thereof.


6.            Miscellaneous.


6.1           Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of both parties.


6.2           Sole Agreement. This Agreement, including the Exhibits hereto,
constitutes the sole agreement of the parties and supersedes all oral
negotiations and prior writings with respect to the subject matter hereof.


6.3            Notices.  Any notice required or permitted by this Agreement
shall be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), or 48 hours after being deposited in the U.S. mail as certified
or registered mail with postage prepaid, if such notice is addressed to the
party to be notified at such party’s address as set forth above or as
subsequently modified by written notice.  Confirmation of e-mail receipt shall
also suffice.


6.4           Choice of Law. The laws of the Commonwealth of Massachusetts shall
govern the validity, interpretation, construction and performance of this
Agreement, without giving effect to the principles of conflict of laws.


6.5           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, then such provision shall be
excluded from this Agreement, the balance of the Agreement shall be interpreted
as if such provision were so excluded and the balance of the Agreement shall be
enforceable in accordance with its terms.

 
2

--------------------------------------------------------------------------------

 

6.6           Arbitration. Any dispute or claim arising out of or in connection
with any provision of this Agreement, excluding Sections 5 hereof, will be
finally settled by binding arbitration in accordance with the rules of the
American Arbitration Association by one arbitrator appointed in accordance with
said rules; the party deemed by the arbitrator to have lost the arbitration
shall be responsible for all expenses of such arbitration.  The arbitrator shall
apply Massachusetts law, without reference to rules of conflicts of law or rules
of statutory arbitration, to the resolution of any dispute.  Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision.


The parties have executed this Agreement on September 7, 2011.


BigBand Networks, Inc.
 
Paul  Crann
       
By:
             
Name:
             
Title:
     


 
3

--------------------------------------------------------------------------------

 

EXHIBIT A
CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


1.             Paul Crann (“Employee”) and BigBand Networks, Inc., a Delaware
corporation (“BigBand”), entered into an offer letter dated July 14, 2006, as
amended from time to time thereafter (the “Employment Agreement”).  Employee’s
last day of employment with BigBand is September 7, 2011 (the “Separation
Date”).  Accordingly, Employee and BigBand, intending to be legally bound
hereby, agree as set forth in this Confidential Separation Agreement and General
Release of Claims (the “Agreement”).  This Agreement will become effective on
the eighth day after it is signed by Employee (the “Effective Date”), provided
that Employee has not revoked this Agreement (by written notice to BigBand’s
General Counsel or a similarly situated executive officer of BigBand) prior to
that date.


2.             In exchange for the release of the claims provided for herein,
BigBand will provide Employee with a lump sum severance payment of $125,000.00,
less applicable taxes and other withholdings as determined by BigBand's payroll
department; such severance payment will be made to Employee within five business
days after the Effective Date.


Consistent with BigBand’s practice, Employee will receive his final paycheck
(including payment for any accrued but unused vacation) on the Effective
Date.  Furthermore Company agrees that first half 2011 Incentive Compensation
Plan (“ICP”) payment due Employee shall be processed in a manner and at a timing
consistent with all other executives of the Company.  Employee acknowledges and
agrees that, except for consideration outlined in this Section 2, BigBand has
paid to Employee on the Separation Date all compensation, including, but not
limited to, any and all wages, commissions, bonuses, and accrued but unused
vacation, that Employee earned during his employment with BigBand until and
including the Separation Date.  Employee further acknowledges and agrees that he
will cease to accrue vacation as of the Separation Date. The Employment
Agreement is hereby terminated and is of no further force or effect, and
Employee shall not be entitled to any further monetary payments, bonus
arrangements, other remuneration or other benefits of any kind from BigBand or
from any other person or entity that acts or has acted on BigBand’s behalf,
other than (i) as expressly set forth in this Section 2 or (ii) as outlined in
that certain Transition Services Agreement dated September 7, 2011.


3.             Employee agrees that, within ten (10) days after the Separation
Date, he will submit his final documented expense reimbursement statement
reflecting all business expenses he incurred through the Separation Date, if
any, for which he seeks reimbursement.  BigBand will reimburse Employee for
these expenses pursuant to its regular business practices.


4.              With respect to any stock options and equity awards previously
granted to Employee by BigBand, those options will (i) cease vesting on the date
that Employee is no longer deemed a ‘service provider’ under the BigBand’s stock
incentive plans and (ii) continue to be subject to and governed by the terms and
conditions of any applicable stock option agreements between Employee and
BigBand, and the governing stock option plans.


5.             In exchange for the benefits under this Agreement to which
Employee is not otherwise entitled, Employee, for himself and his respective
legal successors and assigns, forever releases, discharges and acquits BigBand
and its respective current and former parent companies and predecessors, and
each of its and their respective divisions, subsidiaries, shareholders,
officers, directors, current and former employees, insurers, attorneys,
accountants, agents, affiliates, legal successors and assigns (collectively the
“Released Parties”), from any and all claims, demands, damages, debts,
liabilities, actions and causes of action (collectively, “Claims”) of every kind
and nature whatsoever, whether now known or unknown, which Employee now has, or
ever had, against any of those Released Parties based upon or arising out of any
matter, cause, fact, thing, act or omission whatsoever occurring or existing at
any time up to and including the date on which Employee signs this Agreement,
including, without limitation, (i) all claims related to his employment with
BigBand or the termination of that employment; (ii) any contract or tort claims,
including, without limitation, claims for breach of contract, breach of the
implied covenant of good faith and fair dealing, wrongful termination,
retaliation, fraud, defamation or infliction of emotional distress; and (iii)
any claims for national origin, race, sex, age, sexual orientation, medical
condition, disability, or other discrimination or harassment arising under the
Civil Rights Act of 1964 (as amended), the Age Discrimination in Employment Act
(as amended) (“ADEA”), the Americans With Disabilities Act, or any other law or
statute (all of which are hereinafter referred to as and included within the
“Released Matters”).

 
4

--------------------------------------------------------------------------------

 

6.             Employee agrees to return to BigBand, not later than the
Separation Date, all BigBand documents (and all copies thereof) and other
BigBand property that Employee has had in his possession at any time, including,
without limitation, BigBand files, notes, notebooks, correspondence, memoranda,
agreements, drawings, records, business plans, forecasts, financial information,
specifications, computer-recorded information, and tangible property (including,
without limitation, company-issued laptop computer, credit cards, entry cards,
identification badges and keys), and any materials of any kind that contain or
embody any proprietary or confidential information of BigBand (and all
reproductions thereof in whole or in part).


7.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO THE CONFLICTS OR CHOICE OF LAW
RULES OF SUCH STATE OR OF ANY OTHER JURISDICTION.


8.             This Agreement shall inure to the benefit of the successors of
BigBand and shall be binding upon the Employee, his heirs, executors,
administrators and successors.


9.             Notwithstanding the termination of the Employment Agreement,
Employee acknowledges and agrees that he shall continue to be bound by and
comply with the terms of the At Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement between BigBand and Employee
dated December 19, 2006 (“Proprietary Rights Agreement”).
 
11.           Employee agrees that he will not directly or indirectly disclose
any of the terms of this Agreement to anyone other than his immediate family or
counsel, except to the extent that such disclosure may be required for
accounting or tax reporting purposes or as otherwise may be required by
law.  Employee further agrees that he will not, at any time in the future, (i)
make any critical or disparaging statements with respect to any of the Released
Parties or any products or services developed, marketed or sold by BigBand or
any subsidiary or affiliate of BigBand, or (ii) participated in tortuous
interference with the contracts and relationships of BigBand.


12.           Employee agrees that for a period of one (1) year following the
Separation Date, he will not, without the prior written consent of BigBand, on
behalf of himself or any other person or entity, directly or indirectly,
encourage or solicit any employee of BigBand or any of its subsidiaries or
affiliates to terminate his or his employment with BigBand or any of its
subsidiaries or affiliates.


13.           Employee agrees that he will not voluntarily provide assistance,
information or advice of any kind, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with such person or
entity’s assertion of any claim or cause of action of any kind, in court,
arbitration or otherwise, against any of the Released Parties, and he shall not
suggest, induce or encourage any person or entity to do so.  The foregoing
sentence shall not prohibit Employee from testifying truthfully under subpoena
or providing other assistance under compulsion of law.
 

 
5

--------------------------------------------------------------------------------

 

14.           Employee hereby agrees to direct all inquiries, demands, requests
for information or other communications regarding this Agreement to the General
Counsel of BigBand Networks, Inc.  Employee shall not contact any employee of
BigBand other than the individual listed above with regard to the contents
hereof or any other request for information or cooperation.
 
15.           Employee agrees to respond to BigBand’s reasonable requests in
connection with any existing or future litigation, arbitrations, mediations,
claims or investigations brought by or against or involving BigBand or any of
its affiliates, agents, officers, directors or employees, whether internal,
administrative, civil or criminal in nature, in which BigBand reasonably deems
Employee’s cooperation necessary or useful.  In such matters, Employee agrees to
provide BigBand with advice, assistance and/or information, including explaining
matters of a factual nature, providing sworn statements, participating in
discovery and trial preparation, and giving testimony.  Employee also agrees to
promptly send BigBand copies of all correspondence and documents (for example,
but not limited to, subpoenas) Employee receives in connection with any such
legal proceeding or other matters related to BigBand.  Employee further agrees
to act in good faith to furnish the information and cooperation required by this
paragraph.  BigBand will act in good faith so that the requirement to furnish
such information and cooperation does not create an undue hardship for Employee.
 
16.           In the event of any dispute or claim relating to or arising out of
Employee’s employment relationship with BigBand, this Agreement, or the
termination of Employee’s employment with BigBand, Employee and BigBand agree
that all such disputes shall be fully, finally and exclusively resolved by
binding arbitration conducted by a single arbitrator in Boston, Massachusetts,
and further agreed that the party deemed by the arbitrator to have lost the
arbitration shall be responsible for all expenses of such arbitration.  Employee
and BigBand hereby knowingly and willingly waive their respective rights to have
any such disputes or claims tried to a judge or jury.  Notwithstanding the
foregoing provisions of this Section 16, Employee covenants and agrees not to
assert any Claims against the Released Parties, in any forum or proceeding,
which Employee has released pursuant to Section 5 above.
 
17.           This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations, promises, representations and
warranties, both written and oral, except for the Proprietary Rights Agreement
between BigBand and Employee and any stock option agreements between Employee
and BigBand.  To the extent that provisions of this Agreement conflict with any
other agreement between Employee and BigBand, the provisions of this Agreement
shall govern.  This Agreement may not be modified or amended, except by a
document signed by a duly authorized executive officer of BigBand and Employee.


18.           In the event that any provision or portion of this Agreement is
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of the Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by applicable
law.


19.           EMPLOYEE UNDERSTANDS THAT HE SHOULD CONSULT WITH AN ATTORNEY PRIOR
TO SIGNING THIS AGREEMENT AND THAT HE IS GIVING UP ANY LEGAL CLAIMS HE HAS
AGAINST BIGBAND RELEASED ABOVE BY SIGNING THIS AGREEMENT.  EMPLOYEE FURTHER
UNDERSTANDS THAT HE MAY HAVE UP TO 21 DAYS TO CONSIDER THIS AGREEMENT, THAT HE
MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER HE SIGNS IT, AND THAT IT SHALL
NOT BECOME EFFECTIVE UNTIL THAT 7-DAY PERIOD HAS PASSED.  EMPLOYEE ACKNOWLEDGES
THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND VOLUNTARILY IN
EXCHANGE FOR THE PAYMENT PROVIDED FOR IN SECTION 2.
 

 
6

--------------------------------------------------------------------------------

 
 
Dated:  September 7, 2011
BIGBAND NETWORKS, INC.
       
By:
     
Rob Horton, General Counsel
     
Dated:  September 7, 2011
EMPLOYEE
     
Paul Crann


 
7

--------------------------------------------------------------------------------

 

Exhibit B
Proprietary Rights Agreement
 
 
8

--------------------------------------------------------------------------------